The plaintiff’s “Motion to Expunge Request for Finding and Draft Finding” in the appeal from the Court of Common Pleas in Middlesex County is denied.
Francis O’Neill, city attorney, in support of the motion.
David J. Della-Bitta, assistant attorney general, in support of the motion.
Submitted June 3
decided June 7, 1977
The defendants’ “Motion to Strike Plaintiff’s Motion to Expunge Defendants’ Request for Finding and Draft Finding” in the appeal from the Court of Common Pleas in Middlesex County is denied.